Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 , 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Gomez et al (PGPUB 2014/0111496 A1).

	As to claim 1, Gomez(Fig. 1) teaches, an array substrate (substrate 35) having a display area (active region AA) and a bonding region (inactive region IA) located at a side of the display area (Fig. 2), the display area including a distal region (i.e. middle and bottom regions as shown in Fig. 2) away from the bonding region (Fig. 2);
the array substrate comprising: 
a base (substrate 35, polarizer layer 30, backlight 28)(¶ 28, 34, 35)
a common electrode (common electrode 84) disposed on the base and located in the display area (Fig. 2, ¶ 40); and 
at least one first common signal line (Vcom_out) and at least one feedback signal line (Vcom_fb) that are disposed on the base (¶ 53, 54); 
the at least one first common signal line and the at least one feedback signal line being coupled to a portion of the common electrode located in the distal region (¶ 3: i.e. feedback signal path 110 is shown distance away from Vcom_out), and the at least one first common signal line and the at least one feedback signal line extending to the bonding region and being configured to be coupled to a circuit board (Vcom_fb connects to Vcom compensation circuitry, which is located on the top area of the display)(Fig. 3); 
wherein a feedback signal line is configured to transmit a common voltage signal (signal Vcom_out)(¶ 57) of the portion of the common electrode located in the distal region to the circuit board (¶ 45: i.e. Vcom_fb signal is used to sense the common voltage Vcom via path 110); and 
a first common signal line (Vcom_out path 112) is configured to transmit a first compensation common voltage signal (i.e. newly generated vcom signal in response to the feedback via Vcom_fb path 110) from the circuit board to the portion of the common electrode located in the distal region (¶ 46).

	As to claim 9, Gomez (Fig. 3) teaches, 	a connecting lead (i.e. connecting portion between common electrode 84 and feedback path 110) disposed outside the distal region of the display area (¶ 43);
the at least one first common signal line and the feedback signal line being coupled to the connecting lead (¶ 43); and
	a conductive frame (ring-shaped conductor 114) surrounding the display area (¶ 44); 
the at least one feedback signal line (path 110), the connecting lead and the portion of the common electrode located in the distal region being coupled to the conductive frame (¶ 44: i.e. path 112, path 114, common electrode 84 and ring shaped conductor 114 are connected to each other), so that the at least one first common signal line is coupled to the portion of the common electrode located in the distal region through the connecting lead and the conductive frame (¶ 44), and the at least one feedback signal line is coupled to the portion of the common electrode located in the distal region through the conductive frame (¶ 43: i.e. feedback path 110 is connected to region 84).
	As to claim 14, Gomez (Fig. 2) teaches, a display apparatus (Fig. 2), comprising: 
the array substrate according to claim 1; and 
a circuit board (board 100) bonded to the bonding region in the array substrate (¶ 37: i.e. mounted via cable 70); 
the circuit board including a control circuit (display controller circuitry 102 and Vcom compensation circuitry 104), and the control circuit being coupled to the first common signal line and the feedback signal line in the array substrate (¶ 45: i.e. 120 and 112 formed on cable 70); 
wherein the control circuit is configured to generate at the first compensation common voltage signal according to the common voltage signal transmitted by the feedback signal line (¶ 46: I.e. receive Vcom_fb to output Vcom_out), and transmit the first compensation common voltage signal to the first common signal line (¶ 46, Fig. 3).

	As to claim 15, Gomez (Fig. 2) teaches, wherein the control circuit includes:
an inverter (inverting amplifier, Fig. 6, ¶ 52) coupled to the feedback signal line (¶ 46: i.e. “inverted” version of Vcom_fb); and the inverter being configured to invert the common voltage signal transmitted by the feedback signal line (¶ 46, 52); and
a first operational amplifier (inverting amplifier, Fig. 6) coupled to the inverter and the first common signal line (¶ 52); the first operational amplifier being configured to amplify an inverted signal from the inverter to generate the first compensation common voltage signal (¶ 46), and transmit the first compensation common voltage signal to the first common signal line (¶ 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Jo et al (PGPUB 2016/0334658 A1).
	As to claim 2, Gomez teaches the array substrate of claim 1, but does not specifically teach two feedback signal lines.
	Jo (Fig. 7) teaches, wherein the at least one feedback signal line includes array substrate comprises two feedback signal lines (Vcom F/B1 to VcomF/B-n and VcomF/Bn+1 to VcomF/Bm), and the two feedback signal lines are disposed on two opposite sides of the display area (Fig. 7: i.e. two sets of compensation feedback lines for 120L and 120R).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Jo’s Vcom compensation into Gomez’s display device, so as to enhance response time of common voltage compensation (¶ 11).

	As to claim 3, Gomez teaches the array substrate according to claim 1, but does not specifically teach two feedback signal lines.
	Jo (Fig. 7) teaches, wherein the at least one first common signal line includes two first common signal lines (i.e. lines for common voltage output Vcom1 to Vcom n and Vcom m), and the two first common signal lines are disposed on two opposite sides of the display area (Fig. 7: i.e. there are two sets of Vcom lines that belong to 120L or 120R); and
	a position where the first common signal line is coupled to the common electrode is located on a side of the common electrode away from the bonding region (Fig. 7: i.e. Vcom n and Vcom m are connected to portion of the display that is away from the circuit region).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Jo’s Vcom compensation into Gomez’s display device, so as to enhance response time of common voltage compensation (¶ 11).


As to claim 4, Gomez teaches, wherein the display area but does not specifically teach second common signal line.
Jo (Fig. 7) teaches, further includes a proximal region proximate to the bonding region (i.e. top area of pixel array 92 as shown in Fig. 7); and
 	the array substrate further comprises:
at least one second common signal line (Vcom 1 and Vcomn+1) disposed on the base, the at least one second common signal line being coupled to a portion of the common electrode located in the proximal region (Fig. 7), and the at least one second common signal line extending to the bonding region and being configured to be coupled to the circuit board (Fig. 7: Vcom 1 and Vcom n+1 are connected to top area, which has amplifiers for common voltage comopensation); 
wherein a second common signal line is configured to transmit the common voltage signal (i.e. signal supplied by Vcom 1 and Vcom n+1 path as shown in Fig. 7) or a second compensation common voltage signal (i.e. signal supplied by Vcom F/B1 and Vcom F/B n+1)  from the circuit board to the portion of the common electrode located in the proximal region (Fig. 7).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Jo’s Vcom compensation into Gomez’s display device, so as to enhance response time of common voltage compensation (¶ 11).

As to claim 5, Gomez teaches the array substrate of claim 1, but does not specifically teach two second common signal lines. 
Jo (Fig. 7) teaches, wherein the at least one second common signal line (Vcom 1 and Vcom n+1) includes array substrate comprises two second common signal lines (Vcom 1 and Vcom n+1), and the two second common signal lines are disposed at two opposite ends of a side of the proximal region proximate to the bonding region (i.e. Vcom 1 belongs to 120L and Vcom n+1 belongs to 120R).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Jo’s Vcom compensation into Gomez’s display device, so as to enhance response time of common voltage compensation (¶ 11).

	As to claim 6, Gomez teaches the array substrate but does not specifically teach a common signal line for middle region.
	Jo (Fig. 7) teaches, wherein the display area further includes a middle region (i.e. center region of pixel array 92) located between the distal region and the proximal region (Fig. 7: i.e. there are n and m common lines in Jo’s invention. The common lines around n/2 and m/2 are considered as the middle region); and
the array substrate further comprises:                      
at least one third common signal line (Fig. 7: i.e. common signal lines around middle region as described above) disposed on the base, the at least one third common signal line extending to the bonding region and being configured to be coupled to the circuit board (Fig. 7: i.e. all common lines extend to the top region of the display to connect with common voltage compensation circuits); wherein
the at least one third common signal line is coupled to a portion of the common electrode located in the middle region (Fig. 7, ¶ 42); and
	a third common signal line is configured to transmit a third compensation common voltage signal (i.e. Vcom n/2 or Vcom m/2 can be applied to the middle region) from the circuit board to the portion of the common electrode located in the middle region (Fig. 7)
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Jo’s Vcom compensation into Gomez’s display device, so as to enhance response time of common voltage compensation (¶ 11).

	As to claim 7, Gomez teaches, the array substrate of claim 1, but does not specifically teach two third common signal lines.
	Jo (Fig. 7) teaches, wherein the at least one third common signal line includes array substrate comprises two third common signal lines (Fig. 7: i.e. common lines around Vcom n/2 and Vcom m/2 area, which must be present around the middld region as Vcom 1 to n and Vcom 1 to m are aligned throughout pixel array 92 as shown in Fig. 7), and the two third common signal lines are disposed on two opposite sides of the display area (Fig. 7: i.e. left and right sides according to 120L and 120R).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Jo’s Vcom compensation into Gomez’s display device, so as to enhance response time of common voltage compensation (¶ 11).

As to claim 13, Gomez teaches the array substrate of claim 1, but does not specifically teach sub-electrodes.
Jo (Fig. 4) teaches, wherein the array substrate has a plurality of sub-pixel regions (Fig. 4: i.e. different pixel regions are shown); 
the common electrode includes a plurality of sub-electrodes (i.e. each row of Vcom path 104-2) and a plurality of first conductive patterns (i.e. vertical portion 104-3 that provides common voltage to each corresponding 104-2); and 
a sub-electrode is located in at least one sub-pixel region (Fig. 4: i.e. each Vcom path 104-2 is aligned with each pixel 22), and adjacent sub-electrodes are coupled through at least one first conductive pattern (Fig. 4: i.e. each row of Vcom path 104-2 is connected to portion of corresponding path 104-3).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Jo’s Vcom compensation into Gomez’s display device, so as to enhance response time of common voltage compensation (¶ 11).

As to claim 18, Gomez teaches the control method of claim 1, but does not specifically teach common voltage signal based on distal and proximate regions.
Jo (Fig. 7) teaches, transmitting, by the feedback signal line (Vcom F/B n), the common voltage signal (Vcom n) of the portion of the common electrode located in the distal region (i.e. bottom region of aray 92 in Fig. 7) to the control circuit in the circuit board; and
	generating, by the control circuit, the first compensation common voltage signal
according to the common voltage signal transmitted by the feedback signal line, and transmitting, by the control circuit, the first compensation common voltage signal to the first common signal line Vcom n), so as to compensate for the common voltage signal of the portion of the common electrode located in the distal region (Fig. 7, ¶ 46).
It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Jo’s Vcom compensation into Gomez’s display device, so as to enhance response time of common voltage compensation (¶ 11).

As to claim 19, Gomez teaches the control method of claim 18, but does not specifically teach proximal and distal regions. 
Jo (Fig. 7) teaches, wherein the display area further includes a proximal region (i.e. top region of array 92) proximate to the bonding region and a middle region (i.e. region corresponding to common electrodes with Vcom 2) located between the distal region (i.e. bottom region of array 92) and the proximal region (Fig. 7); and
the array substrate further comprises:
	at least one second common signal line (i.e. common electrode for Vcom 1)disposed on the base, the at least one second common signal line being coupled to a portion of the common electrode located in the proximal region (Fig. 7), and the at least one second common signal line extending to the bonding region and being configured to be coupled to the circuit board (Fig. 7, ¶ 46); 
a second common signal line (i.e. common electrode for Vcom 1) being configured to transmit the common voltage signal (i.e. initial Vcom 1) or a second compensation common voltage signal (i.e. Vcom 1 after compensation) from the circuit board to the portion of the common electrode located in the proximal region (¶ 46, Fig. 7);
at least one third common signal line (i.e. common electrode for Vcom 2)  disposed on the base, the at least one third common signal line being coupled to a portion of the common electrode located in the middle region, and the at least one third common signal line extending to the bonding region and being configured to be coupled to the circuit board (Fig. 7); 
a third common signal line being configured to transmit a third compensation common voltage signal (i.e. Vcom 2) from the circuit board to the portion of the common electrode located in the middle region (Fig. 7: i.e. amplifier for Vcom 2 applies to middle region);
the control method further comprising:
generating, by the control circuit, the second compensation common voltage signal according to the common voltage signal transmitted by the feedback signal line (Vcom F/B 1), and transmitting, by the control circuit, the second compensation common voltage signal to the second common signal line, so as to compensate for a common voltage signal of the portion of the common electrode located in the proximal region (Fig. 7, ¶ 46); and/or,
generating, by the control circuit, the third compensation common voltage signal according to the common voltage signal transmitted by the feedback signal line (Vcom F/B 2), and transmitting, by the control circuit, the third compensation common voltage signal to the third common signal line, so as to compensate for a common voltage signal of the portion of the common electrode located in the middle region (Fig. 7, ¶ 46).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Jo’s Vcom compensation into Gomez’s display device, so as to enhance response time of common voltage compensation (¶ 11).

Claim(s) 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Byeon et al (PGPUB 2014/0184964 A1).

As to claim 8, Gomez teaches the array substrate of claim 1, but does not specifically teach wherein the at least one feedback signal line and the at least one first common signal are made of a same material and disposed in a same layer.
 	Byeon (Fig. 1)  teaches, wherein the at least one feedback signal line and the at least one first common signal are made of a same material and disposed in a same layer (¶ 132: i.e. same material and same layer for common voltage line and common voltage feedback line).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Byeon’s matrix structure into Gomez’s display, so as to reduce display defects by reducing positional deviation of a common voltage applied to a display (¶ 10).

As to claim 10, Gomez teaches the display device of claim 1, but does not specifically teach same material.
	Byeon (Fig. 1)  teaches, wherein the at least one first common signal line, the connecting lead (and the conductive frame are made of a same material and disposed in a same layer (¶ 53: i.e. same material and same layer for common voltage line 301 and edge common voltage line 302).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Byeon’s matrix structure into Gomez’s display, so as to reduce display defects by reducing positional deviation of a common voltage applied to a display (¶ 10).

As to claim 12, Gomez teaches the display device of claim 1, but does not specifically teach orthogonal projection of the data lines and the common electrodes.
Byeon (Fig. 4) teaches, data lines (data line 171)  disposed on the base (insulation substrate 110), the data lines being arranged closer to the base than the common electrode (common voltage line 301)in a direction perpendicular to the base (Fig. 4); 
wherein orthogonal projections of the data lines on the base at least partially overlap with an orthogonal projection of the common electrode on the base (Fig. 4: i.e. common electrode and data lines overlap in projection as shown in the figure).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Byeon’s matrix structure into Gomez’s display, so as to reduce display defects by reducing positional deviation of a common voltage applied to a display (¶ 10).

Claim(s) 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Jo as applied to claim 14  above, and further in view of Wang et al (PGPUB 2015/0356951 A1).
As to claim 16, Gomez teaches a (inverting amplifier, Fig. 6) coupled to the inverter and a (Fig. 6); the (¶ 46), but does not specifically teach second amplifier.
	Jo (Fig. 7) teaches, wherein the display area further includes a proximal region proximate (i.e. top portion of pixel array 92) to the bonding region (Fig. 7); 
the array substrate further includes at least one second common electrode line (i.e. common electrode for Vcom1) disposed on the base, the at least one second common signal line is coupled to a portion of the common electrode located in the proximal region, and the at least one second common signal line extends to the bonding region and is configured to be coupled to the circuit board (Fig. 7). 
the control circuit further includes:
a second operational amplifier (i.e. amplifier for Vcom 1 is considered as the second operation amplifier while the amplifier for Vcom n is considered as the first operational amplifier) coupled to the inverter (i.e. inverting function can be introduced from Gomez’s amplifier) and a second common signal line (i.e. common electrode for Vcom 1)(Fig. 7); the second operational amplifier being configured to amplify the inverted signal from the inverter to generate a second compensation common voltage signal (Vcom 1)(¶ 46 in Gomez discussion above), and transmit the second compensation common voltage signal to the second common signal line (¶ 47).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Jo’s Vcom compensation into Gomez’s display device, so as to enhance response time of common voltage compensation (¶ 11).
Jo does not specifically teach amplification factor.
Wang (Fig. 4) teaches, an amplification factor of the second operational amplifier being less than an amplification factor of the first operational amplifier (¶ 44, 45: i.e. smaller amplifier ratio/factor is used for closer common electrode to compensate for the different line resistance due to the different line lengths).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention of Wang’s Vcom compensation into Gomez’s display device as modified with the teaching of Jo, so as to provide uniform compensation and achieve better picture quality (¶ 5).

As to claim 17, Gomez teaches the display apparatus of claim 16, but does not specifically teach third amplifier.
Jo (Fig. 7) teaches, wherein the display area further includes a proximal region (i.e. top region) proximate to the bonding region and a middle region (i.e. region for Vcom 2) located between the distal region (i.e. region driven by Vcom n) and the proximal region (Fig. 7); 
the array substrate further includes at least one third common electrode line (i.e. common electrode for Vcom 2) disposed on the base, the at least one third common signal line (vcom 3) is coupled to a portion of the common electrode located in the middle region (Fig. 7), and the at least one third common signal line extends to the bonding region and is configured to be coupled to the circuit board (Fig. 7),
	the control circuit further includes:
a third operational amplifier (i.e. amplifier for Vcom 2) coupled to the inverter and a third common signal line (Fig. 7); 
the third operational amplifier being configured to amplify the inverted signal from the inverter to generate a third compensation common voltage signal (i.e. identical amplifier structure as Vcom 1 and Vcom n), and transmit the third compensation common voltage signal to the third common signal line (Fig. 7)(¶ 46).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Jo’s Vcom compensation into Gomez’s display device, so as to enhance response time of common voltage compensation (¶ 11).
Jo does not specifically teach amplification factor.
Wang (Fig. 4) teaches, an amplification factor of the third operational amplifier being less than the amplification factor of the first operational amplifier (¶ 44, 45: i.e. smaller amplifier ratio/factor is used for closer common electrode to compensate for the different line resistance due to the different line lengths. Given this teaching, middle amplifier Vcom 2 must have smaller amplifier factor than the Vcom n of Jo).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention of Wang’s Vcom compensation into Gomez’s display device as modified with the teaching of Jo, so as to provide uniform compensation and achieve better picture quality (¶ 5).

As to claim 20, Gomez teaches the display apparatus of claim 16, but does not specifically teach third amplifier.
Jo (Fig. 7) teaches, wherein the display area further includes a proximal region (i.e. top region) proximate to the bonding region and a middle region (i.e. region for Vcom 2) located between the distal region (i.e. region driven by Vcom n) and the proximal region (Fig. 7); 
the array substrate further includes at least one third common electrode line (i.e. common electrode for Vcom 2) disposed on the base, the at least one third common signal line (vcom 3) is coupled to a portion of the common electrode located in the middle region (Fig. 7), and the at least one third common signal line extends to the bonding region and is configured to be coupled to the circuit board (Fig. 7),
	the control circuit further includes:
a third operational amplifier (i.e. amplifier for Vcom 2) coupled to the inverter and a third common signal line (Fig. 7); 
the third operational amplifier being configured to amplify the inverted signal from the inverter to generate a third compensation common voltage signal (i.e. identical amplifier structure as Vcom 1 and Vcom n), and transmit the third compensation common voltage signal to the third common signal line (Fig. 7)(¶ 46).
Jo does not specifically teach amplification factor.
Wang (Fig. 4) teaches, an amplification factor of the third operational amplifier being less than the amplification factor of the first operational amplifier (¶ 44, 45: i.e. smaller amplifier ratio/factor is used for closer common electrode to compensate for the different line resistance due to the different line lengths. Given this teaching, middle amplifier Vcom 2 must have smaller amplifier factor than the Vcom n of Jo), and 
the amplification factor of the third operational amplifier being greater than the amplification factor of the second operational amplifier (¶ 44, 45: i.e. similarly as discussed above, Vcom 2 must have higher amplification factor than Vcom 1 of Jo in order to compensate for the line resistance).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention of Wang’s Vcom compensation into Gomez’s display device as modified with the teaching of Jo, so as to provide uniform compensation and achieve better picture quality (¶ 5).


Claim(s) 11is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez, Jo as applied to claim 6 above, and further in view of Byeon and Tanaka et al (PGPU 2008/0204648 A1).
	As to claim 11, Gomez, Jo teach the array substrate of claim 11, but do not specifically teach the resistance. 
	Further, Byeon teaches on ¶ 132 that common voltage feedback lines and common voltage lines are built using the same material (¶ 132) and that ITO can be the material for the common electrode (¶ 43).
	Tanaka (Fig. 1A) teaches, the common electrode 14 composed of Ito has sheet resistance of 200 ῼ (¶ 57). 
	It would have been obvious to a person o ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tanaka’s ITO common electrode into Byeon, so as to reduce luminance variation.
Given the teaching of Byeon and Tanaka prior arts into Gomez’s display, 	a resistance of the first common signal line, a resistance of the second common signal line, and a resistance of the third common signal line are all less than or equal to 300 Q (i.e. Tanaka teaches 200 ῼ, ¶ 57) ; and 
a resistance of the feedback signal line is less than or equal to 1000 Q (i.e. Beyon teaches using ITO for feedback signal line, and Tanaka teaches 200 ῼ for ITO, ¶ 57).




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691